DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 8; “palladium.” Has been substituted by --palladium--.

Reasons for Allowance
	Claim 1-3 and 5-19 are allowed.
Applicants have amended the claims to incorporate previously indicated allowable subject matter.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Saimi et al. (US Serial No. 2011/0028589), teaches a dental polymerizable composition comprising a combination of two or more polymerizable monomers (a), such as monofunctional (meth)acrylate monomers and bifunctional (meth)acrylate monomers [0012-0021].  Saimi et al. teaches examples of said acrylate monomers include perfluorooctyl (meth)acrylate (organic halogen 
Saimi et al. fails to explicitly teach the transition metal is one of copper, iron, ruthenium, nickel or palladium and fails to teach wherein the at least one halogen compounds is selected from the group as required by claim 1.  Saimi et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generically taught composition, to the specific claimed dental material comprising a transition metal selected form copper, iron, ruthenium, nickel or palladium and the required halogen compound (b), as claimed by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hattori et al. (US Patent No. 5773194) teaches a light sensitive composition comprising (a) a vinyl type polymer, (b) a monomer, oligomer or polymer containing at least one polymerizable double bond, (c) a photoinitiator, and (d) a polymerization inhibitor [col2, line29-56].  Hattori et al. fails to teach, with sufficient specificity, the instant components (a), (b), (c), and (d); and fails to teach an embodiment that does not comprise a solvent [col19, line52-58; col24, line66-col25, line25; Ex].
Nakayama et al. (US Patent No. 5858617) teaches a photopolymerizable composition generically comprising an ethylenically unsaturated compound and a photoinitiator [abs]. Nakayama et al. fails to teach the required halogen compound (b) and fails to teach an embodiment that does not comprise a solvent [col26, line15-20; Ex].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767